NONPRECEDENTIAL DISPOSITION

To be cited only in accordance with
Fed. R. App. P. 32.1

 

@niteh étates' Qtnurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

Submitted April 19, 2011
Decided May 24, 2011

Before
WILLIAM J. BAUER, Circuit judge
JOHN L. COFFEY, Circuit judge

KENNETH F. RIPPLE, Circuit judge

No. 10—3240
IN RE: JOHN P. MESSINA, doing Appeal from the United States District
business as THE LAW OFFICE OF Court for the Northern District
JOHN P. MESSINA, of Illinois, Eastern Division.
Debtor-Appellant-
No. 1:09-cv—01739
Robert W. Gettleman,
fudge.
O R D E R

John Messina appeals a contempt udgment for a third time, asserting arguments that we have
rejected at least once or twice before. His arguments have not improved with the passage of time.

We affirm.

No. 10-3240 Page 2

A. Messina’s Prior Appeals

Messina, on behalf of Grove Fresh Distributors, filed two lawsuits that were protected
by confidentiality and seal orders. Messina refused to obey these and other orders, despite
the court’s many warnings and admonitions. In 1995, after nearly five years of litigation, the
Honorable James B. Zagel held Messina in contempt for (1) willfully and knowingly Violating
protective orders by disclosing confidential information in a letter to counsel for intervenors, in
a brief filed with this court, and in a conversation with a New York Times reporter; and (2) refusing
to appear in court. Grove Fresh Distribs., Inc. v. John Lahntt Ltd, 888 F. Supp. 1427, 143549 (ND. Ill.
1995). Judge Zagel also subjected Messina to Rule 11 sanctions for (1) misrepresenting himself
as counsel for Grove Fresh Distributors after he was discharged; (2) filing a brief in this court
for an improper purpose and arguing issues not yet presented to the district court; and
(3) filing a brief in this court even though he was not a party to the action, did not represent a
party to the action, and lacked an adverse judgment to appeal. Grove Fresh Distrihs., Inc. v. John
Lnbntt Ltd, 888 F. Supp. 1427, 1450-52 (ND. Ill. 1995). Finally, Judge Zagel ordered Messina to
pay attorneys’ fees and costs, totaling $149,554.45, and required Messina to post a $50,000 bond
to protect against the “significant risk of repetition of future disclosures.” Grove Fresh Dis tribs., Inc.
v. John thntt Ltd, 888 F. Supp. 1427, 1448 (ND. Ill. 1995). We affirmed. Grove Fresh Distribs., Inc.
v. John thatt Ltd, 134 F.3d 374 (7th Cir. 1998).

Messina then filed for Chapter 11 reorganization in the name of his law firm. When the
defendants sought a declaration that the contempt judgments were non-dischargeable, Messina
publically filed an affidavit with the bankruptcy court which disclosed confidential information
still under protective order. These improper disclosures led to the issuance of a second contempt
judgment. Messina appealed, reiterating many arguments that we rejected on his prior appeal.
We affirmed the district court’s rulings, sanctioned Messina for ﬁling a frivolous appeal, and

ordered Messina to pay costs and $1,500 for his abuse of the litigation process. Grove Fresh
Distribs., Inc. v. John Lnbntt, Ltd, et ad, 299 F.3d 635 (7th Cir. 2002).

B. Messina’s Third Appeal

In 2000, the bankruptcy court held that the contempt judgments were non-dischargeable. In
re: The Law Oﬁce of John P. Messina, 2000 WL 311145 (Bankr. ND. 111. 2000). The district court
affirmed this holding. In re: The Law Ojj‘ice of John P. Messina, 2010 WI. 3397043 (ND. 111. 2010).
Messina appeals, but instead of addressing the bankruptcy court’s ruling—i.e., whether the
contempt findings are dischargeable—Messina uses this appeal to assert four recycled arguments
that we have rejected at least once before. The doctrines of res judicata and collateral estoppel bar
Messina from re-litigating these issues. See Easley o. Renss, 247 Fed. Appx. 823, 826-27 (7th Cir.
2007).

No. 104-5240 Page 3

Messina first argues that someone other than himself is responsible for the outcome of the
contempt hearings. In his prior appeals, Messina attacked the contempt orders by accusing
Judge Zagel of impropriety, and in this appeal, he attacks the contempt orders by accusing
opposing counsel of impropriety. These arguments are one in the same; each of them contests the
contempt judgments on the basis that another person’s improper conduct led to the contempt
findings. As we have held twice before, the only person responsible for Messina’s conduct—and
the contempt findings it inspiredeis Messina. Grove Fresh Distrihs., I no, 299 F.3d at 640—42; Grove
Fresh Distrihs., Inn, 134 F.3d at *3-5. Messina cannot avoid this holding by repackaging his
argument under a different legal theory.

Second, Messina contests the legitimacy of the seal order. Having already affirmed both the
factual and legal priority of the seal order, we need not address this issue again. Grove Fresh
Distrihs., Inn, 134 F.3d at =*2—4.

Third, Messina points to a fictional novel authored by Iudge Zagel and attributes the
characteristics of the judge in the novel to judge Zagel himself. This argument borders on the
ridiculous: the novel is fictional, the fictitious judge did not portray judge Zagel, and we will not
ascribe the conduct of a fictitious character to Judge Zagel’s conduct in reality. Although Messina
has once again attacked Judge Zagel’s rulings by challenging his judicial integrity, we need not
discuss this argument any further because we have already affirmed the conduct, rulings, and
judicial impartiality of Iudge Zagel. Grove Fresh Distrihs., Inc, 299 F.3d at 640—42.

Finally, Messina argues that the record, and in particular the docket, was improperly
suppressed. We rejected this argument and affirmed the maintenance of the record as sufficient
in Grove Fresh Distributors, Inc., 299 F.3d at 641. We decline to revisit this issue.

While Messina tries to use this appeal to re-aSSert four previously rejected arguments, the
doctrines of res judicata and collateral estoppel preclude him from re—litigating those issues.1 See
Easley, 247' Fed. Appx. at 826—27. The defendant’s steadfast refusal to accept our prior holdings
has wasted the time and resources of opposing counsel and the judiciary.

C. Sanctions

Pursuant to Rule 38 of the Federal Rules of Appellate Procedure, we may award sanctions
against an appellant who brings a frivolous appeal. Fed. R. Ap. P. 38. An appeal is frivolous

1 Messina did not argue on appeal that the contempt judgments were dischargeable,
and he has therefore waived this argument. See Hojrtacki v. Klein—Acosta, 285 F.3d 544, 548 (7th
Cir. 2002) (stating that "[a] party waives any argument that it does not raise before the district
court or, if raised in the district court, itfails to develop on appeal”) (emphasis added).

No. 10-3240 Page 4

“when the result is obvious or when the appellant’ s argument is Wholly without merit." Spicgel
o. Cont’l Illinois Nat’l Bank, 790 F.2d 638, 650 (7th Cir. 2000).

Like the redundant appeal before it, this appeal is patently frivolous. We rejected all of
Messina’s arguments at least once before, and he could not have believed in good faith that his
arguments would be successful this time around. We order Messina to show cause as to why he
should not pay double attorneys’ fees and costs associated with this appeal, pursuant to Rule 38
of the Federal Rules of Appellate Procedure. We also order Messina to show cause as to why he
should not be suspended or disbarred pursuant to Rule 46(b) of the Federal Rules of Appellate
Procedure. Finally, given Messina’s blatant disregard of this court’s and the district court’ 5
warnings, contempt findings, and sanctions, we caution Messina that another frivolous appeal
will warrant an injunction against future litigation between these parties. Messina’s litigation
crusade must end; whether it ends voluntarily or by order of court is entirely within his control.

Messina’s response to each Rule to Show Cause is due by June 24, 2011.
AFFIRMED.